DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed 11/30/2020.
Claims 1-30 are cancelled.
Claims 31, 35, and 42 are currently amended.
Claims 49 and 50 are newly added
Claims 31-50 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
Regarding the 101 rejection applicant first argues that the claims are not drawn to an abstract idea.  
Response to the arguments is provided below in Bold where appropriate. Applicant argues the 35 USC § 101 rejection, starting on pg. 1 of the response
Claims 31-48 stand rejected under 35 U.S.C. § 101 on the grounds that the claimed invention is directed to an abstract idea without significantly more. Claims 32-34 depend from independent claim 1, claims 36-41 depend from independent claim 8, and claims 43-48 depend from independent claim 42. Therefore, claims 31-48 are allowable if independent claims 31, 35 and 42 are allowable. The Applicant respectfully notes that: (1) the claims are not directed to an abstract idea; and (2) in the alternative, the claims 

First, claims 31-48 are directed to statutory subject matter because claims 31-48 are not directed to an abstract idea. Specifically, abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. See id. The United States Court of  

Appeals for the Federal Circuit stated that claims directed to a particular improvement in the capabilities of a computing device are not directed to an abstract idea. See Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., No. 2017-1922, slip op. at 7 (Fed. Cir. January 25, 2018). Independent claims 31, 35 and 42 are directed to a transaction processing method and a terminal configured to communicate using a communication network. Amended claim 31 reads:

31. A transaction processing method implemented by a server configured to process user card electronic transactions or payments, wherein the transaction processing method comprises: 
receiving, via a communications network, a transaction request message of a pending transaction user card from a first terminal; performing, by a hardware processor of the server, a personal identification number (PIN) verification based on the transaction request message; 
determining that the PIN verification for the pending transaction user card fails; 
receiving a first message from a second terminal, wherein the first message is a PIN-free service request message or a permit transaction response message; and 
permitting, based on the first message, the pending transaction user card to be used for a transaction when the PIN verification fails. 

(Emphasis added). As shown above, claim 31 requires that a transaction processing method comprises a server configured to process user card electronic transactions or payments including receiving, via a communications network, a transaction request message from a first terminal, performing a PIN verification based on the transaction request message, and receiving a first message from a second terminal, wherein the first message is a PIN-free service request message or a permit transaction response message. Claims 35 and 42 are amended similarly. As stated in [0002]-[0006] of the specification, embodiments of the present disclosure resolve the user need to enter a PIN in a process of performing an electronic transaction by using a user card. The transaction processing method includes a server receiving a transaction request message of a pending transaction user card by a first terminal, such as a POS terminal or a device with card swiping capability. If determining that the PIN verification for the pending transaction user card fails (e.g., in case of a missing or incorrect PIN), the server determines whether a PIN-free request message is received from a second terminal of 

Examiner respectfully disagrees, the claims are drawn to an abstract idea as the claims are drawn to preforming a transaction and this has been further clarified with the present amendments describing the server/terminal as being configured to process user card electronic transactions or payment.   These payments represent fundamental economic activity which is a certain method or organizing human activity and therefore is an abstract idea.
Applicant’s arguments are centered on the idea of a PIN-free transaction based on receiving a request and permit requests from a second terminal.    This represents an improvement to the abstract idea of making the payment and not to an improvement in computer technology.  Therefore the claims are directed to an abstract idea. 


Second and in the alternative, claims 31-48 provide limitations directed to a practical application of an abstract idea because claims 31-48: (1) add a specific limitation other than what is well-understood, routine, and conventional in the field; and (2) provide an improvement to a technological field. See 2019 Revised Patent Subject Matter Eligibility Guidance, Document No. PTO-P-2018-0053 (January 7, 2019). First, as discussed below, claims 31-41 have been amended  to overcome the 35 U.S.C. § 102 and 35 U.S.C. § 103 

	Examiner respectfully disagrees, the argued improvements to technology of “providing a method for a computing device to enable a PIN-free service request for a user card from a user and enable the pending transaction user card to be used without a correct PIN.” represents an improvement to fundamental economic practices and therefore represents improvements to the abstract idea and not to technology.  Therefore the claims are not integrated into a practical application.  

Regarding applicants arguments for 102 and 103 Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 


Claims 31-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 31-50 are either directed to a system or method, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 31 as the claim that represents the claimed invention for analysis and is similar to method Claim 35 and system Claim 42.  Claim 31 recites the limitations of:
A transaction processing method, implemented by a server, configured to process user card electronic transactions or payments, wherein transaction processing the method comprises: 
receiving, via a communications network, a transaction request message of a pending transaction user card from a first terminal; 
performing, by a hardware processor of the server, a personal identification number (PIN) verification based on the transaction request message;
determining that the PIN verification for the pending transaction user card fails;
receiving a first message from a second terminal, wherein the first message is a PIN-free service request message or a permit transaction response message; and
permitting, based on the first message, the pending transaction user card to be used for a transaction when the PIN verification fails.  

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Therefore Claims 35 and 42 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite a first terminal, second terminal and server. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 31, 35, and 42 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive 
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 31, 35, and 42 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 32 - 34, 36-41, 43-50 further define the abstract idea that is present in their respective independent claims 31, 35, and 42 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 32 - 34, 36 - 41, 43-50 are directed to an abstract idea.  Thus, the claims 31 - 50 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2015/0310427 A1) hereafter Yi.


Yi teaches:
(NOTE: No patentable weight is given to intended use language “transaction at a second terminal in case personal identification number (PIN) verification for the pending transaction user card fails;”)
A transaction processing method, implemented by a first terminal, configured to be operated by a user associated with a pending transaction user card, wherein the transaction processing method comprises: sending via a communications network a first message to a server to permit the pending transaction user card to be used for a transaction at a second terminal in case personal identification number (PIN) verification for the pending transaction user card fails; (See at least Yi [0055] As an embodiment, the client terminal 10 receives input information required for transactions, such as a payment amount (or a transfer amount) and a transfer account, depending on the user's input upon performing financial transactions or e-commerce and m-commerce, and transmits a payment request for transaction processing to the payment server 30 (step 410).
subsequent to sending the first message to permit the pending transaction user card, receiving a PIN-free service response message from the server, wherein the PIN-free service response message notifies the first terminal that the pending transaction user card is set to a PIN-free user card. (See at least Yi [0063] After verification has been 
Claim 42 further recited a memory and processor (See at least Yi [0029] and [0030]: [0029] “Information required to implement other, additional functions may be stored in the storage medium.” And [0030]  “The client terminal 10 according to the present invention has hardware and software capable of executing various applications on the terminal. In particular, in the present invention, the client terminal 10 includes a processor.”
Claim 31, 34, 36, 39, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al (US 2015/0310427 A1) herafter Yi in view of Sevalli (US 2008/0185429 A1) and further in view of Giordano (PG PUB US 2007/0168282 A1)
Regarding Claim 31 
Yi teaches:
A transaction processing method, implemented by a server, configured to process user card electronic transactions or payments, wherein transaction processing the method comprises: receiving, via a communications network a transaction request message of a pending transaction user card from a first terminal; (See at least Yi [0055] As an embodiment, the client terminal 10 receives input information required for transactions, such as a payment amount (or a transfer amount) and a transfer account, depending on the user's input upon performing financial transactions or e-commerce and m-commerce, and transmits a payment request for transaction processing to the payment server 30 (step 410).
performing, by a hardware processor of the server, a personal identification number (PIN) verification based on the transaction request message; (See at least Yi [0052] The trusted UI 136 is used for an OTP PIN number entry screen and an OTP generation result screen, so that even OTP generation values may be securely protected from a risk of hacking via a trusted UI screen after the PIN number has been authenticated.”)
Determining that the PIN verification for the pending transaction user card fails; (See at least YI [0055] A transaction-signing OTP generation system according to the present invention has a function of switching a client terminal 10 to a lock mode when the verification of the user's Personal Identification Number ( PIN) fails a preset number of times or more (FIG. 8A).
receiving a first message from a second terminal, (See at least Yi [0079] In this way, when the verification of the user's PIN or verification at the server fails, the mode is automatically set to a client lock mode or a server lock mode, so that the present invention may be flexibly used compared to uniform prohibition of transactions. In addition, the user may access the server using another terminal and easily release the lock mode via authentication,”)
However, Yi does not specifically teach “wherein the first message is a PIN-free service request message or a permit transaction response message; and permitting, based on the first message, the pending transaction user card to be used for a transaction when the PIN verification fails.”
However Saville teaches:
receiving a first message from a second terminal, wherein the first message is a PIN-free service request message or a permit transaction response message; and  (See at least Seville (abstract) “After enrollment, the cardholder may use the transaction card for PIN-less transactions, for example on the Internet, by successfully providing a physical identifier or pass code that matches the stored physical identifier that was used to enroll the transaction card. “
permitting, based on the first message, the pending transaction user card to be used for a transaction.  See at least Sevelli [0050] “Returning back to block 825, if the hashes match, then authorization is confirmed 830, and the transaction may proceed 835.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for generating transactions-signing one-time password of Yi with Authentication of pin-less transactions of Saville since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the invention relate to authenticating a cardholder for PIN-less Internet transactions with a transaction card.” (Seville [0026]) Therefore, Claim 31 is obvious over the disclosure of Yi and Saville

However Yi and Seville do not specifically teach permitting… the pending transaction … when the PIN verification fails. 
However Giordano teaches at least at [0060] “If the transaction fails to match user-specified criteria (e.g., price below a certain threshold, particular PIN entered, etc.) as determined in step S406, the transaction is processed as normal in step S408 and the transaction is then completed.”
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for generating transactions-signing one-time password of Yi and Seville with the systems for simplifying payment systems and payment instruments implementing the same of Giordano since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “simplifying payment systems, and payment instruments implementing the same.” (Giordano (abstract) Therefore, Claim 31 is obvious over the disclosure of Yi and Saville and Giordano

Regarding Claim 36 and 43

Yi does not specifically teach: “The transaction processing method of claim 35, wherein the first message is a permit transaction response message.”

However Saville teaches at least at [0055] “FIG. 12 illustrates a flowchart 1200 of another embodiment of the present invention. In the first block 1210 the system receives an authorization request four a merchant. The authorization request may include transaction data including the transaction card number, cardholder information, merchant information and transaction information.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for generating transactions-signing one-time password of Yi with the authentication of pin-less transactions of Saville since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the invention relate to authenticating a cardholder for PIN-less Internet transactions with a transaction card.” (Seville [0026]) Therefore, Claims 36 and 43 are obvious over the disclosure of Yi and Saville

Regarding Claim 39,  46 and 50

Yi does not specifically teach “The transaction processing method of claim 35, wherein before sending the first message to the server, the transaction processing method further comprises: sending a PIN-free registration request message to the server, wherein the PIN-free registration request message comprises identification information 
However Seville teaches: 
The transaction processing method of claim 35, wherein before sending the first message to the server, the transaction processing method further comprises: sending a PIN-free registration request message to the server, wherein the PIN-free registration request message comprises identification information of the pending transaction user card and identification information of the first terminal, and wherein the PIN-free registration request message enables the server to determine the identification information of the pending transaction user card and the identification information of the first terminal as registration information of the pending transaction user card, and to return a registration success response message to the first terminal;  (See at least Seville [0036] “The financial network host computer system 110 may receive communications through the internet 125 from the cardholder 135 for enrollment for with a transaction card for PIN-less transactions. The request may also include a digital physical identifier. The request may also contain the transaction card number, and the Internet IP address of the cardholder, as well as other transaction related data. The physical identifier may comprise any biometric identifiers such as, for example, fingerprints, retinal scans, DNA prints, and voiceprints as well as computer fingerprints and/or scans. Other physical identifiers may include id cards.”

receiving the registration success response message from the server based on the PIN-free registration request message. (See at least Seville [0035] “The system may also receive authentication requests from merchants 120, send URLs to the cardholder 135, receive authentication from financial institutions 140, and transmit authentications results to the merchant 120 and/or the cardholder 135”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for generating transactions-signing one-time password of Yi with the authentication of pin-less transactions of Saville since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the invention relate to authenticating a cardholder for PIN-less Internet transactions with a transaction card.” (Seville [0026]) Therefore, Claims 36 and 43 are obvious over the disclosure of Yi and Saville

Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over the references of claims 31,  and further in view of Elbaum et al (PG PUB US 2007/0170245 A1)

Yi teaches the elements of claims 31, however does not teach “wherein the transaction request message comprises identification information of the pending transaction user card and a PIN of the pending transaction user card received from a user.”
However Elbaum teaches at least at [0085] and [0086]: [0085] “In the next step 504 in all modes of operation, the customer enters their card-identifying information by entering their payment card and PIN into the PoP device.” and [0086] “To obtain authentication of the customer's identifying information, in the next step 506 the PoP device communicates the information to the PoP gateway. In particular, the PoP device 1 provides for the secure transmission of the `customers` payment details to the PoP gateway 12 over the Internet 10.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for generating transactions-signing one-time password of Yi with the Secure payment system of Elbaum since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the invention provides a secure data entry apparatus for use in a system for the authentication by a card-issuing financial institution of identifying information of a card-holding user of a public data network” (Elbaum [0044]) Therefore, Claims 32 is obvious over the disclosure of method for generating transactions-signing one-time password of Yi, Saville and Giordano in view of Elbaum.

Regarding Claim 34
Yi teaches the elements of claims 31, however does not teach “wherein the determining the PIN verification for the pending transaction user card fails comprises determining that the transaction request message does not comprise a PIN of the pending transaction user card.  
However Elbaum teaches at least at [0087] “In the subsequent step 508, the PoP gateway 12 decrypts and forwards this transaction to the card Issuing bank 13. This may involve the PoP gateway re-encrypting and/or re-formatting the message for transmission to the card Issuing bank 13. If the card-issuing bank does not indicate approval of the payment details (e.g. due to incorrect PIN supplied by the customer), then an indication that the transaction has been declined is returned to the PoP device, which informs 510 the customer of the failure.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for generating transactions-signing one-time password of Yi with the Secure payment system of Elbaum since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the invention provides a secure data entry apparatus for use in a system for the authentication by a card-issuing financial institution of identifying information of a card-holding user of a public .

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over the references of claims 32, and further in view of Kruse et al.  (PG PUB US 2017/0070484 A1)
Regarding Claim 33
Yi and Elbaum teaches the elements of claims 32, however does not teach “Obtaining, based on the identification information of the pending transaction user card, a prestored target PIN corresponding to the identification information of the pending transaction user card; and comparing, the PIN in the transaction request message with the prestored target PIN.  
However Kruse teaches at least at [0054] “At 219, the P3 server can verify the purported PIN submitted by the user. The PIN number of the user can be stored in any number of locations (e.g., locally on the user's computer, P3 server, user profile database), and can be referenced by the P3 server to compare against the inputted PIN number. At 219, the privacy application can transmit the purported PIN to the P3 server, which can compare the purported PIN against the pre-stored PIN that the user selected at an earlier time. If the user is successfully authenticated, then the example method 200 can proceed to a conditional 211. Otherwise, the method 200 ends, and the user can manually enter card information into the page, as the user's computer and local privacy application are denied access to the user's account at the P3 system.”


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for generating transactions-signing one-time password of Yi and Elbaum with the system for automatically securing and validating multi-server electronic communications over a plurality of networks of Kruse since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because the “server can generate and store public and private keys for future use in asymmetric cryptography, which are then provided to the privacy application executed locally, on the user's computer” (Kruse [0050]) Therefore, Claims 33 is obvious over the disclosure of Yi and Saville Giordano in view of Kruse. 

Claims 37, 38, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over the references of claims 35 and 42 and further in view of Elbaum et al (PG PUB US 2007/0170245 A1)

Regarding Claims 37 and 44 

Yi does not specifically teach: “wherein before sending the a first message to the server, the transaction processing method further comprises: receiving a transaction 
However, Elbaum teaches at least at [0087] “In the subsequent step 508, the PoP gateway 12 decrypts and forwards this transaction to the card Issuing bank 13. This may involve the PoP gateway re-encrypting and/or re-formatting the message for transmission to the card Issuing bank 13. If the card-issuing bank does not indicate approval of the payment details (e.g. due to incorrect PIN supplied by the customer), then an indication that the transaction has been declined is returned to the PoP device, which informs 510 the customer of the failure.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for generating transactions-signing one-time password of Yi with the Secure payment system of Elbaum since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the invention provides a secure data entry apparatus for use in a system for the authentication by a card-issuing financial institution of identifying information of a card-holding user of a public data network” (Elbaum [0044]) Therefore, Claims 37 and 44 is obvious over the disclosure of Yi and Elbaum.


Regarding Claims 38 and 45 

Yi does not specifically teach “wherein the first message is a PIN-free service request message, wherein the first message comprises identification information of the pending transaction user card and identification information of the first terminal, wherein the first message enables the server to set the pending transaction user card to a PIN-free user card based on the identification information of the pending transaction user card and the identification information of the first terminal, to permit the pending transaction user card to be used for the transaction.”
However, Elbaum teaches at least at [0086] “To obtain authentication of the customer's identifying information, in the next step 506 the PoP device communicates the information to the PoP gateway. In particular, the PoP device 1 provides for the secure transmission of the `customers` payment details to the PoP gateway 12 over the Internet 10.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for generating transactions-signing one-time password of Yi with the Secure payment system of Elbaum since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the invention provides a secure data entry apparatus for use in a system for the authentication by a 


Regarding Claim 40 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over the references of claims 35 and 42 and further in view of Kirsch (PG PUB US 2012/0323717 A1)

Yi does not specifically teach “wherein the PIN-free service response message comprises validity limitation information of a PIN-free transaction of the pending transaction user card.”
However, Kirsch teaches: at least at [0479] “For example, the smart card will do up to 20 monetary transactions for up to collectively $50 without having to be PIN authorized again. Users might even allow the system to do some limited number of authorizations without a PIN.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for generating transactions-signing one-time password of Yi with the method for determining authentication levels in transaction of Kirsh since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further .

Claims 41 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over the references of claims 35 and 42 and further in view of Cheek (US 2014/0351130 A1).
Regarding Claim 41 and 48 

Yi does not specifically teach “wherein after sending the first message to the server, the transaction processing method further comprises: Sending a PIN-free disabling request message of the pending transaction user card to the server, wherein the PIN-free disabling request message enables the server to set the pending transaction user card as a non-PIN-free user card based on the PIN- free disabling request message.”

However Cheek teaches at least at [0017] “Payment card 112 may also be re-activated and/or associated with a personal identification number (PIN) that may be entered prior to use of payment card 112. In an example, user 102 can enable or disable PIN-less purchases on payment card 112, e.g., purchases that are made via payment card 112 without entering the PIN.”


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for generating transactions-signing one-time password of Yi with the muiti-user funding sources of Cheek since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “includes a payment mechanism that implements multi-user funding sources to pay for a particular transaction.” (Cheek [0016]) Therefore, Claims 41 and 48 is obvious over the disclosure of Yi, Elbaum and Creek.


Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over the references of Claim 31 and further in view of Elbaum et al (PG PUB US 2007/0170245 A1)

further in view of Elbaum et al (PG PUB US 2007/0170245 A1)
Regarding Claim 49

Yi does not specifically teach “wherein the first message is a PIN-free service request message, wherein the first message comprises identification information of the pending transaction user card and identification information of the first terminal, wherein the first message enables the server to set the pending transaction user card to a PIN-free user card based on the identification information of the pending transaction user card and the identification information of the first terminal, to permit the pending transaction user card to be used for the transaction.”
However, Elbaum teaches at least at [0086] “To obtain authentication of the customer's identifying information, in the next step 506 the PoP device communicates the information to the PoP gateway. In particular, the PoP device 1 provides for the secure transmission of the `customers` payment details to the PoP gateway 12 over the Internet 10.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the method for generating transactions-signing one-time password of Yi with the Secure payment system of Elbaum since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the invention provides a secure data entry apparatus for use in a system for the authentication by a card-issuing financial institution of identifying information of a card-holding user of a public .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693